DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the interview summary, the examiner would like to emphasize that the amendments presented in the current amendment are not the same as those discussed in the interview.  Specifically, the interview discussed the limitation “wherein the contact surface is contoured to generally conform to a shape of the eye at a limbus of the eye when the axis of the treatment probe is parallel to the visual/axis of the eye” while the current amendments only require “wherein the contact surface is contoured to generally conform to a shape of the eye at a limbus of the eye”.  This difference changes the examiner’s position (as expressed in the interview) on whether or not the amendments overcome the prior art rejections, specifically Brown (see explanation below). 
Regarding claim 1, specifically the issues related to applicant’s claims that recite all three elements (a battery, an energy source and a fiber/light conduit) located within a housing, it is noted that applicant’s amendments and/or arguments fail to address the issues noted in the NF regarding these limitations.  It is emphasized that Par 0051 of applicant’s specification provides support for an embodiment that includes a light source and a battery within the housing, but in no way provides support for a fiber/light conduit to also be in the housing.  Therefore, the examiner maintains that applicant does not have possession of such an embodiment.  It is noted that the examiner and applicant explicitly discussed how to overcome these issues in the interview (“The examiner recommends making it clear that the 1. The energy source is a light source and 2. The light source is external, i.e. not within the housing.” as explicitly stated in the interview summary mailed 8/22/2022), but applicant has failed to make these amendments.  Furthermore, applicant’s arguments seem to imply that they did in fact make the suggested amendments, however that is simply not the case.  Because applicant provides no explanation behind their statement “The claims have been amended in a manner believed to obviate the objection/rejection” it is unclear to the examiner how/why applicant believes these objections/rejections are now obviated.  Therefore, the examiner is maintaining the previous objections and 112a rejections. 
Furthermore, regarding the “treatment energy source” in claim 1, applicant has not amended this limitation nor provided any sort of arguments regarding the 112a, therefore the examiner maintains this rejection. 
Regarding the use of the Vold reference to reject claim 1, the examiner contends that applicant has not fixed the priority issues, and therefore the effective filing date of claim 1 (and its dependent claims) is still 6/29/2020; therefore Vold continues to qualify as prior art and the examiner maintains the 103 of Vold in view of Brown.  Vold explicitly teaches applicant’s newly amended limitations and therefore this 103 rejection is being maintained with updated claim mapping to address the new limitations. 
Regarding Pini, to advance prosecution, the examiner is focusing on the Brown, Chew and Vold references (as primary references) and is not using Pini as a primary reference in the current rejection.  Therefore, applicant’s arguments regarding Pini as a primary/anticipatory reference are moot. 
Regarding Brown, applicant argues that Brown fails to teach the amended limitations of “wherein the distal end of the illumination light conduit is polished flush with the contact surface, wherein the contact surface is contoured to generally conform to a shape of the eye at a limbus of the eye”.  With regards to “the contact surface is contoured to generally conform to a shape of the eye at a limbus of the eye” the examiner takes the position that Brown teaches such a contoured contact surface.  Specifically, it is abundantly clear that the device of Brown is designed to emit a “path of light 20 which enters eye 10 at an low angle, nearly parallel with the plane of the iris and cornea 15. This lighting, termed "lamellar lighting" (Fig. 2).  The examiner contends that this corneal edge or iris plane or corneal-scleral junction is where the limbus is located. Furthermore, it is abundantly clear that the contact surface of ring (76, 86 and 106) is designed, i.e. shaped/sized/contoured, to be placed in contact with the eye (See Col 5, lines 35 and Col 6, lines 49).  The examiner considers this a contact surface that generally conforms to a shape of the eye at the limbus.   Applicant mentions the pointed projections (77 and 91) in the figures, but the examiner takes the position that these additional features are not precluded by the current claims.  The ring itself (including the inner channel) is interpreted as the contact surface and is contoured to conform to the surface of the eye, so that it can be placed on the desired location near the limbus of the eye.  Therefore, the examiner takes the position that Brown teaches the claimed contour of the contact surface.  Regarding the fibers being polished flush with the contact surface, Brown discloses “Bundles (or single thicker optical fibers) 80 extend along handle 78 and terminate in light emitting ends 82 positioned to introduce lamellar light into the eye, at the angles described above.”  Also, looking at Fig. 9, these light emitting ends 82 appear to be flush or almost flush with the contact ring, but since it’s not completely clear if the fibers are flush or not with the contact ring, the examiner has found a new prior art reference to teach the newly amended limitations; see 103 below.  
Regarding Chew, it is noted that Chew explicitly teaches “the contact surface is contoured to generally conform to a shape of the eye at a limbus of the eye” (Par 0021), but fails to explicitly teach “the illumination light conduit is polished flush with the contact surface”.  Therefore, applicant’s arguments regarding a light conduit flush with the contact surface are moot, as a new prior art reference (Lin) is being applied to teach these amendments; see new 103 rejection below.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 15/458609 and 14/630561, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  An elongated body that houses all three of an energy source, a light conduit AND a battery, as recited in claims 1-12, is not supported by the previous applications.  While it is clear that applicant possessed an embodiment with an internal fiber/light conduit (located within the elongate body) connected to an external energy source (located in console 12; Fig. 2) via cord (106, 206 or 306; Par 0036).  Furthermore, it’s clear that applicant possessed an embodiment with an internal source and battery (Par 0051).  However, applicant did not possess an embodiment having all three elements (source, battery and fiber/light conduit) located within the probe body, as Par 0051 mentions absolutely nothing about a fiber/light conduit.   In fact, Par 0051 states “the treatment probe houses a light source with a light transmitting surface oriented for delivering a treatment beam to the eye from the distal end of the elongate body” which seemingly implies the light source directly transmits light to the eye, i.e. no fiber.  Furthermore, this paragraph mentions nothing about an illumination light conduit.  “For example, a treatment probe may house one or more laser diodes, one or more light emitting diodes, or combinations thereof for providing illumination light and treatment light to an eye” seemingly implies that the illumination light is provided directly to the eye via the light source, i.e. no light conduit. Therefore, the earliest applicant can possibly show possession of the subject matter in claims 1-12 is in the original claims of the current app filed 6/29/2020 (which is now considered the effective filing date of these claims). To be clear, this effective filing date of 6/29/2020 qualifies applicant’s previous work (US 2015/0305938 to Vold) as prior art against claims 1-12 with no applicable exceptions.  However, it is noted that claims 13-20 are properly supported by the priority documents and are therefore afforded an effective filing date of 2/27/2014. 
In summary, pending claims 1-3, 6, 7, 9-12 have an effective filing date of 6/29/2020.  While pending claims 13, 15 and 20 have an effective filing date of 2/27/2014. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Therefore, the claimed subject matter of light source(s), battery and optical fiber(s)/light conduit(s) all housed within a single probe, as claimed, is not described in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the battery and the energy/light source(s) housed in the elongated body must be shown or the feature(s) canceled from the claim(s).  Furthermore, the drawings must show an elongate body having at least one fiber/light conduit, at least one energy/light source AND a battery all housed together within the elongated body. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
For clarity, the examiner would like to emphasize that the word “treatment” used to modify “energy source” is considered intended use and does not significantly limit the structure of an energy source.  Therefore, any energy source that is capable of producing energy that CAN be used for any treatment is considered a treatment light source.  It is well understood that almost any energy source can be used for some sort of treatment.  Similarly, an “illumination light source” is considered any light source that is capable of emitting visible light, i.e. that can illuminate a target.  Regarding a “treatment fiber” and an “illumination light conduit”, these are merely any optical fiber/light conduit, as the type of light that the fibers transmit does not affect the structure of the fiber, i.e. a fiber is a fiber is a fiber regardless of what type of light you transmit through it. 
Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 7, 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
[Claim 1] First, the term “treatment energy source” fails the written description requirement.  Specifically, this term encompasses MANY types of energy sources, e.g. ultrasound, radio-frequency, cryogenic, magnetic, etc., that applicant did not possess.  Specifically, applicant only possessed a treatment laser.   The examiner contends that a single type of energy source (laser) does not give applicant possession of any/all types of energy sources imaginable, as this is not a representative number of species; see MPEP 2163.  Furthermore, applicant has not explained HOW any of these other types of energy sources would work in the claimed device. 
Second, the recitation of a treatment energy source, an illumination light conduit and a battery ALL housed in the elongate body is not supported. While it is clear that applicant possessed an embodiment with an internal fiber/light conduit (located within the elongate body) connected to an external energy source (located in console 12; Fig. 2) via cord (106, 206 or 306; Par 0036).  Furthermore, it’s clear that applicant possessed an embodiment with an internal source and battery (Par 0051).  However, applicant did not possess an embodiment having all three elements (source, battery and fiber/light conduit) located within the probe body, as Par 0051 mentions absolutely nothing about a fiber/light conduit.   In fact, Par 0051 states “the treatment probe houses a light source with a light transmitting surface oriented for delivering a treatment beam to the eye from the distal end of the elongate body” which seemingly implies the light source directly transmits light to the eye, i.e. no fiber.  Furthermore, this paragraph mentions nothing about an illumination light conduit.  “For example, a treatment probe may house one or more laser diodes, one or more light emitting diodes, or combinations thereof for providing illumination light and treatment light to an eye” seemingly implies that the illumination light is provided directly to the eye via the light source, i.e. no light conduit.  While original claims are considered to be part of the original specification, the examiner contends that the specification does not provide sufficient explanation as to HOW this configuration functions in order to pass the written description requirement.  Specifically, this appears to be mixing mutually exclusive embodiments without sufficient explanation as to how these different/distinct embodiments would cooperate together. 
An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated; MPEP 2163.03

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Vold Rejection:
Claims 1-3, 6, 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0305938 to Vold in view of US 5,582,608 to Brown.
[Claim 1] Vold discloses a glaucoma treatment probe (100, Figs. 3A-D) for treating an eye of a patient, the eye having a sclera, a cornea, a pupil, a visual axis, and a ciliary body, the glaucoma treatment probe comprising: 
an elongate body defining a handle (handle 104) having a proximal end and a distal end; 
a treatment energy source housed in the elongate body (treatment laser located in console 12, Par 0036.  Par 0052 makes it clear that the probe can house the light source); 
an illumination light conduit (114) and configured for delivering illuminating light energy to the eye from a distal end of the illumination light conduit (Par 0039); 
a battery housed in the elongate body and configured to power the treatment energy source (“Some embodiments may couple with a separate power source, or may house a battery for powering the one or more laser diodes and/or the one or more light emitting diodes” Par 0052); 
and a contact surface for coupling with a surface of the eye (108) wherein the distal end of the illumination light conduit is polished flush with the contact surface (Par 0039), wherein the contact surface is contoured to generally conform to a shape of the eye at a limbus of the eye (Pars 0019 and 0040).
However, in the self-contained embodiment described in Par 0052 of Vold, i.e. the embodiment that includes a light source and battery contained within the housing, the reference is silent to also having an optical fiber housed within the probe.  However, such a configuration/arrangement is known in the same field of endeavor.  Specifically, Brown discloses a similar medical device for the eye that includes all three elements, light source, battery and fiber all enclosed within a single probe/handle (See Brown Pars Col 2, lines 22-52).  Therefore it would have been obvious to one of ordinary skill in the art to modify Vold to house/include all three elements, i.e. light source, battery and optical fibers, in a single probe/handle as this is known configuration/arrangement for similar devices. 
[Claims 2-3] Vold discloses illumination fibers (114) and an illumination source housed within the probe (Pars 0036 and 0052)
[Claims 6-7] Vold discloses that the illumination fibers branch off and terminate at the contact surface (Pars 0015-16)
[Claim 9] Vold discloses applying light parallel to the visual axis (Pars 0012-13)
[Claims 10 and 11] Vold discloses a laser diode and light emitting diode (Par 0018)
[Claim 12] Vold discloses a pulsed light source (Pars 0020-21, 0056-57 and 0060).  The examiner contends that because the light source is contained within the housing, the necessary electronics required to pulse the light source are also located within the housing.  If applicant disagrees, the examiner contends that it would be obvious to include/house the necessary electronics required to pulse a light source at the same location as the light source, i.e. within the housing. 


Brown Rejection:
Claims 1-3, 6, 7, 9-13 and 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being obvious over US 5,582,608 to Brown in further view of US 2013/0274727 to Lin
[Claim 1] Brown discloses a glaucoma treatment probe (best seen in Figs. 9-10 or 13-14) for treating an eye of a patient, the eye having a sclera, a cornea, a pupil, a visual axis, and a ciliary body, the glaucoma treatment probe comprising: 
an elongate body defining a handle (handle 78, Figs. 9-10 or handle 98, Fig. 13) having a proximal end and a distal end; 
a treatment energy source housed in the elongate body (“In another embodiment, the light emitting means may be a part of, or attached to, a conventional fixation ring.” Col 2, lines 44-48; “Any suitable light source 30 may be used. While a light emitting diode as shown is preferred in this embodiment, any other light source, such as incandescent bulbs, fiber optics, lasers, light pipes, electroluminescent means etc. may be used if desired.” Col 4, lines 56-60 any of these light sources are considered “treatment” energy sources, but especially a laser); 
an illumination light conduit (any of the plurality of optical bundles 80/100 or any individual fiber within each bundle; Col 5, lines 36-55) housed in the elongate body (“the fiber optic bundles 80 may run alongside handle 78 as shown or may extend up through a hollow handle to a light source”, Col 5, lines 36-55) and configured for delivering illuminating light energy to the eye from a distal end of the illumination light conduit  (“Fiber optics or light pipes are preferred for conveying light from a source to a ring (or partial ring) shaped support” Col 2, lines 44-53; “an apparatus for illuminating the eye that includes a support means in contact with the eye surface adjacent to, or surrounding, the surgical field and light emitting means on the support for directing light toward the surgical field at an angle of from about 0.degree. to 45.degree. to the plane of the eye iris.”; Col 1, lines 52-58); 
a battery housed in the elongate body and configured to power the treatment energy source (“If desired, batteries and a light source such as an incandescent bulb, light emitting diode or the like may be enclosed within handle 98”; Col 6, lines 18-23 and “The housings may also contain batteries to power the light emitter” Col 2, lines 37-42); 
and a contact surface for coupling with a surface of the eye (“support means in contact with the eye surface”, e.g. ring 76, Figs. 9-10 or ring 90, Figs. 13-14), wherein the contact surface is contoured to generally conform to a shape of the eye at a limbus of the eye (“sized to fit around and near a cornea”; see also Fig. 2 and Brown’s discussion of “lamellar lighting” and “scleral scattering”).
Regarding the limitation “wherein the distal end of the illumination light conduit is polished flush with the contact surface”, it appears from Fig. 9 that the distal end of optical fibers (82) are flush or nearly flush with the contact surface (ring 76). Brown also teaches “Bundles (or single thicker optical fibers) 80 extend along handle 78 and terminate in light emitting ends 82 positioned to introduce lamellar light into the eye, at the angles described above”.  Since it is not entirely clear where the optical fibers end in comparison to the contact ring, the examiner contends that such a limitation is not anticipated by Brown.  However, in the same field of endeavor, Lin discloses a contact probe designed to be placed in contact with treatment tissue which includes optical fiber distal ends that are polished to be flush with the contact surface of the probe (Par 0013).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Brown to polish the end of the optical fibers to be flush with the contact surface, as taught by Lin in order to “enhance contact with tissue of interest”
[Claim 2] Any of the other fibers or fiber bundles 80/100 that are not the treatment fiber can be/are considered the illumination light conduit.
[Claim 3] Brown discloses “Incandescent bulbs, light emitting diodes, light reflected from a microscope lamp, etc. may be used to direct light into fiber optics or light pipes” which seems to imply a plurality of sources may be used, but doesn’t explicitly teach more than one source.  This is considered a mere duplication of parts and it would be obvious to include any additional light sources, as desired. 
[Claim 6] As seen in Fig. 13, light conduit (100) branches to a plurality of distal ends
[Claim 7] As seen in Figs. 13-14, the distal ends of optical fibers (100) terminate in the contact surface (ring 90)
[Claim 9] This is considered intended use based on the specific location where the user places the contact surface on the eye and the specific angle/orientate of the device in relation to the eye.  The examiner contends that at some position/orientation, the device taught by Brown is capable of emitting light in the claimed manner. 
[Claim 10] Brown discloses a light emitting diode and a laser may be used for the light source, but fails to explicitly teach a laser diode.  The examiner contends that a laser diode is a common and well-known type of laser (similar in size/function to a light emitting diode) and it would therefore be obvious to one of ordinary skill to modify Brown to include a laser diode as a simple substation of one light source for another to achieve predictable results. 
[Claim 11] Brown discloses a light emitting diode.
[Claim 12] The examiner takes official notice that the light sources disclosed by Brown are commonly provided with electronics for pulsing.  Therefore, it would be obvious to include such electronics as a common and well known feature of these light sources.
[Claim 13] A glaucoma treatment probe (best seen in Figs. 9-10 or 13-14) for treating an eye of a patient, the eye having, a sclera, a cornea, a pupil, a visual axis, and a ciliary body, the glaucoma treatment probe comprising: 
an elongate body (handle 78, Figs. 9-10 or handle 98, Fig. 13) defining a handle having a proximal end and a distal end; 
a treatment fiber (any of the plurality of optical bundles 80/100 or any individual fiber within each bundle; Col 5, lines 36-55) housed in the elongate body (“the fiber optic bundles 80 may run alongside handle 78 as shown or may extend up through a hollow handle to a light source”, Col 5, lines 36-55) and configured for delivering a treatment laser energy to the eye from a distal end of the treatment fiber (“Fiber optics or light pipes are preferred for conveying light from a source to a ring (or partial ring) shaped support” Col 2, lines 44-53; “an apparatus for illuminating the eye that includes a support means in contact with the eye surface adjacent to, or surrounding, the surgical field and light emitting means on the support for directing light toward the surgical field at an angle of from about 0.degree. to 45.degree. to the plane of the eye iris.”; Col 1, lines 52-58); 

an illumination light conduit housed in the elongate body and configured for delivering illuminating light energy to the eye from a distal end of the illumination light conduit (Any of the other fibers or fiber bundles 80/100 that are not the treatment fiber can be/are considered the illumination light conduit); and 
and a contact surface for coupling with a surface of the eye (“support means in contact with the eye surface”, e.g. ring 76, Figs. 9-10 or ring 90, Figs. 13-14), wherein the contact surface is contoured to generally conform to a shape of the eye at a limbus of the eye (“sized to fit around and near a cornea”; see also Fig. 2 and Brown’s discussion of “lamellar lighting” and “scleral scattering”).
Regarding the limitation “wherein the distal end of the illumination light conduit is polished flush with the contact surface”, it appears from Fig. 9 that the distal end of optical fibers (82) are flush or nearly flush with the contact surface (ring 76). Brown also teaches “Bundles (or single thicker optical fibers) 80 extend along handle 78 and terminate in light emitting ends 82 positioned to introduce lamellar light into the eye, at the angles described above”.  Since it is not entirely clear where the optical fibers end in comparison to the contact ring, the examiner contends that such a limitation is not anticipated by Brown.  However, in the same field of endeavor, Lin discloses a contact probe designed to be placed in contact with treatment tissue which includes optical fiber distal ends that are polished to be flush with the contact surface of the probe (Par 0013).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Brown to polish the end of the optical fibers to be flush with the contact surface, as taught by Lin in order to “enhance contact with tissue of interest”
 [Claim 15] Brown discloses wherein the distal end of the illumination light conduit is configured to deliver illumination light energy parallel to the visual axis of the eye of the patient when the contact surface of the glaucoma treatment probe couples with the surface of the eye (See Fig. 2 and Brown’s discussion of “lamellar lighting” and “scleral scattering”)
[Claim 20] Brown discloses the illumination light conduits (80, Fig. 9) comprise a plurality of distal ends (82) for delivering illumination light energy from a plurality of points, but fails to explicitly teach that the light conduit “branches” to form this configuration.  The examiner considers this an obvious design choice and separation of parts (MPEP 2144.04), specifically whether a single fiber branches to multiple distal ends or a plurality of fibers each having a distal end is a simple substitution of one known element for another to obtain predictable results.

Chew Rejection:
Claims 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being obvious over US 2010/0076419 to Chew in further view of US 2013/0274727 to Lin 
[Claim 13] Chew discloses a glaucoma treatment probe (Figs. 1, 2 and 5) for treating an eye of a patient, the eye having, a sclera, a cornea, a pupil, a visual axis, and a ciliary body, the glaucoma treatment probe comprising: 
an elongate body (101) defining a handle having a proximal end and a distal end; 
a treatment fiber (120; Par 0042) housed in the elongate body and configured for delivering a treatment laser energy to the eye from a distal end of the treatment fiber; 
an illumination light conduit (120; As disclosed in Par 0042 the device includes one or more optical fibers.  Therefore, one of these fibers is considered the treatment fiber with any of the others being considered the illumination fiber) housed in the elongate body and configured for delivering illuminating light energy to the eye from a distal end of the illumination light conduit; and 
a contact surface (110) for coupling with a surface of the eye, wherein the contact surface is contoured to generally conform to a shape of the eye at a limbus of the eye (Par 0021).
Regarding the limitation “wherein the distal end of the illumination light conduit is polished flush with the contact surface”, Chew discloses “the contact surface of the contact member may define a protruding optical energy delivery tip disposed along the treatment axis” (Par 0036) but fails to explicitly teach an embodiment where the optical fiber distal ends are polished flush with the contact surface.  However, in the same field of endeavor, Lin discloses a contact probe designed to be placed in contact with treatment tissue which includes optical fiber distal ends that are polished to be flush with the contact surface of the probe (Par 0013).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Chew to polish the end of the optical fibers to be flush with the contact surface, as taught by Lin in order to “enhance contact with tissue of interest” as well as an omission of an element (protrusion of the fibers) and its function;  MPEP 2144.04.   It’s noted that applicant has no unexpected result or criticality to the fibers being polished flush with the contact surface. 
[Claim 15] This is considered intended use based on the location of where the device contacts the eye and the angle/orientation of the device when it is at the desired location.  Furthermore, Chew discloses seemingly the exact same configuration/arrangement for the distal end of the contact surface and optical fibers.  Therefore, the examiner contends that Chew discloses the necessary structure to perform the intended use.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chew, as applied to claim 13 above, in view of WO 2007/054490 to Pini.
Chew is discussed above, including teaching a plurality of optical fibers, but fails to explicitly teach that these optical fibers branch such the fibers include a plurality of distal ends for delivering light from a plurality of points. Pini discloses a similar ophthalmic device (Figs. 1, 2 and 6) that includes a plurality of optical fibers (3, 4 and 5) that form distal ends at spaced apart locations.  Therefore, it would have been obvious to one of ordinary skill in the art to arrange/configure the plurality of fibers taught by Chew in a spaced-apart/offset arrangement, as taught by Pini, as a commonly known design for a similar ophthalmic device. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792